DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between the apparatus and method and election between the groups A-I, as set forth in the Office action mailed on 2018-06-18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election among the species A, B, C, D, E, G, H, and I is withdrawn.  Claims 7, 8, and 19 directed to the allowable species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to species F, and claims 23-31 drawn to a method remain withdrawn from consideration because they do not require all the limitations of an allowable claim, or in the case of claim 20 recite limitations which are mutually exclusive with features of the allowable claim and cannot be re-written to include the limitations of the allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claim 20 directed to a species non-elected without traverse and claims 23-31 directed to a method non-elected without traverse.  Accordingly, claims 20 and 23-31 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (34797) on 2021-06-17 (see PTO 413, attached).
The application has been amended as follows: 
Claim 7 is no longer withdrawn
Claim 8: remove the word “relief”
Claim 19 is no longer withdrawn
Claim 20: cancel claim 20
Claims 23-31: cancel claims 23-31
Allowable Subject Matter
Claims 1, 2, 4-10, 13, 15-19, 21, 22 allowed.

Reasons for Allowance

Regarding claim 1 the specific limitations of: “wherein a coefficient of thermal expansion of the platform and a coefficient of thermal expansion of the board are similar and selected to prevent the board from breaking free from the platform due to thermal expansion; and a sensor body surrounding at least one sensor and having an exterior surface, wherein the cover is bonded to and surrounds a portion of the exterior surface of the sensor body and the sensor body is positioned opposite the feedthrough body and defines the hermetically sealed chamber of the cover therebtween”
in Claim 1 is not anticipated or made obvious by the prior art of record.
by way of example Imai et al. (US 2005/0103111) discloses:
An electronics package comprising: 
a platform (e.g. 40, 60, FIG.1); 
a board (e.g. 30, FIG.1) mounted to the platform, the board having electronics (e.g. 50, FIG.1) mounted thereon; 
at least one feedthrough body (top of 70 above 10a FIG.1) having an exterior surface (exterior shown FIG.1), wherein the platform is mounted to the feedthrough body (mounted via e.g. 61 FIG.1); 
a feedthrough pin (61, FIG.1), passing through and hermetically sealed to the feedthrough body and connected to the board (e.g. through 50 FIG.4); and 
a cover (e.g. 80, FIG.1) attached to and surrounding the exterior surface of the feedthrough body (shown e.g. FIG.1) to produce a hermetically sealed chamber that houses the platform and the board (described e.g. paragraph [0036]) such that the board is spaced from the 
wherein a coefficient of thermal expansion of the cover (metallic material, paragraph [0032]) is different from the coefficient of thermal expansion of the board (“ceramic substrate or a printed circuit board” paragraph [0028])
Imai does not explicitly disclose:
a surface of the feedthrough body is exposed to the sealed chamber
wherein a coefficient of thermal expansion of the platform and the coefficient of thermal expansion of the board are selected to prevent the board from breaking free from the platform due to thermal expansion; and
Schlitzkus et al. (US 2010/0192696) teaches:
a surface of the feedthrough body (e.g. section of 20 with 51 through it Fig.7) is exposed to the sealed chamber (inside 57 Fig.7)
Kato et al. (US 4930353) teaches:
wherein a coefficient of thermal expansion of the platform (7, FIG.2) and the coefficient of thermal expansion of the board (1, FIG.2) are selected to prevent the board from breaking free from the platform due to thermal expansion (as described col 3 lines 43-62)
However none of Imai, Schlitzkus, nor Kato disclose/teach: “wherein a coefficient of thermal expansion of the platform and a coefficient of thermal expansion of the board are similar and selected to prevent the board from breaking free from the platform due to thermal expansion; and a sensor body surrounding at least one sensor and having an exterior surface, wherein the cover is bonded to and surrounds a portion of the exterior surface of the sensor body and the sensor body is positioned opposite the feedthrough body and defines the hermetically sealed chamber of the cover therebtween”.

Regarding claim 13 The specific limitations of: “wherein a coefficient of thermal expansion of the platform and a coefficient of thermal expansion of the board are similar and selected to prevent the board from breaking free from the platform due to thermal expansion; wherein a coefficient of thermal expansion of the cover is different from the coefficient of thermal expansion of the board; and wherein the second body comprises a sensor body containing a sensor, the sensor body is positioned opposite feedthrough body and defines the hermetically sealed chamber of the cover therebetween”
in Claim 1 is not anticipated or made obvious by the prior art of record.
by way of example Imai et al. (US 2005/0103111) discloses:
a feedthrough body (top of 70 above 10a FIG.1); 
a second body (e.g. 10, 12 below 60, FIG.1); 
a cover (e.g. 80, FIG.1) bonded to the feedthrough body and the second body to form a hermetically sealed chamber, wherein the platform is mounted to the feedthrough body (mounted via e.g. 61 FIG.1);
a platform (10a, 10b, 11, FIG.1) positioned between the feedthrough body and the second body within the sealed chamber (shown FIG.1); and 
a board (e.g. 40, FIG.1) having electrical components (e.g. 30, FIG.1) mounted thereon wherein the board is mounted to the platform within the chamber (shown FIG.1) and is spaced from the feedthrough body (61(s) feed through only the top section of 70 above 10a, as such, the portion of 70 that serves as the feed through body does not contact the board),

Imai does not explicitly disclose:
a surface of the feedthrough body is exposed to the sealed chamber
wherein a coefficient of thermal expansion of the platform and the coefficient of thermal expansion of the board are selected to prevent the board from breaking free from the platform due to thermal expansion
Schlitzkus et al. (US 2010/0192696) teaches:
a surface of the feedthrough body (e.g. section of 20 with 51 through it Fig.7) is exposed to the sealed chamber (inside 57 Fig.7)
Kato et al. (US 4930353) teaches:
wherein a coefficient of thermal expansion of the platform (7, FIG.2) and the coefficient of thermal expansion of the board (1, FIG.2) are selected to prevent the board from breaking free from the platform due to thermal expansion (as described col 3 lines 43-62)
However none of Imai, Schlitzkus, nor Kato disclose/teach: “wherein a coefficient of thermal expansion of the platform and a coefficient of thermal expansion of the board are similar and selected to prevent the board from breaking free from the platform due to thermal expansion; wherein a coefficient of thermal expansion of the cover is different from the coefficient of thermal expansion of the board; and wherein the second body comprises a sensor body containing a sensor, the sensor body is positioned opposite feedthrough body and defines the hermetically sealed chamber of the cover therebetween”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841